DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/25/2021 and 7/29/2020 were considered by the examiner.
Claim Objections
The following claims is/are objected to because of the following informalities:  
Claim 7 recites “an insert molding is performed is formed on the metal member”.  As best understood by the Office the claim should read as “an insert molding is performed on the metal member”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is unclear in that it recites “the casing protects an impeller of the pump”. Due to the preamble it is unclear if the pump and impeller are required by the claim or not.
Claim 2 is unclear in that it recites “the sub metal flange member surrounds the liner connection member just beneath the liner flange member.”  The term “just beeath” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far beneath is “just beneath”.
Claim 3 is unclear in that it recites several different flanges “form one flange, and the flange is combined …”.  It is unclear if the “one flange” is the same as “the flange”.
Claim 4 is unclear in that it recites “the pump with a piping”.  Due to the preamble it is unclear if the pump and piping are required by the claim or not.
Claim 5 is unclear for the double recitation of “a body”, previously established in claim 1.
Claim 5 is unclear in that it recites “a shape of doughnuts”.  Doughnuts come in all shapes, some with holes and some without, some as triangles and some as rectangles and some as circles.  The Office suspects Applicant is trying to identify a “torus” shape.
Claim 8 is unclear for the double recitation of “a body”, previously established in claim 7.  Further the claim and claim 9 later recite “the body”.  It is unclear which “body” is being referred to.  Thus the term lacks proper antecedent basis.
Claim 8 is unclear in that it recites “the other part of the body”.  The term lacks antecedent basis.  It is unclear if the entirety of the body is composed of just two parts or if “the other part” merely refers to another part.  The broadest reasonable interpretation suggest the latter and is the meaning used to rejection of the claim below.
Claim 11 is unclear in that it recites “the sub metal member”.  It is unclear which of the two sub metal members is being referred to.  Thus the term lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce US 2246859.
Regarding claim 1, Pierce discloses a casing (10) of a pump comprising: 
a metal member (Fig. 2, 40, pg. 1 col. 2 ln. 46-55 and pg. 2 col. 2 ln. 1-3 ) configured to have at least two sub metal members (42 and 46); and 
a body (10), wherein the sub metal members (42 and 46) are included in the body (Fig. 1), and the body is formed of plastic (pg. 2 col. 2 ln. 12-16).  
Regarding claim 6, Pierce further discloses 
a supporting member (52), 
wherein the supporting member includes a metal supporting member (pg. 2 col. 1 ln. 10-12) longitudinally extended from one of the sub metal members (46, Fig. 4) and a plastic supporting member (12) for covering the metal supporting member (Fig. 4), 
the metal supporting member (52) is formed together with corresponding sub metal member (46, via welding, pg. 1, col. 2 ln. 53-55), and the plastic supporting member (12) is formed on the metal supporting member (Fig. 4) through an insert molding (pg. 2 col. 1 ln. 6-16).  
Regarding claim 7, Pierce discloses a casing of a pump comprising: 
a metal member (40); and 
a body (10) formed of plastic (pg. 2 col. 1 ln. 6-16), wherein at least one hole (space between 44 and 45 in Fig. 2) in which melted plastic is filled (becoming 36 and 17 in Fig. 1) when an insert molding is performed
Regarding claim 8, Pierce further discloses 
a liner (42) disposed in the metal member (40), 
wherein the metal member includes two sub metal members (52 and 46), 
each of the liner, the sub metal members and the body is in a body (Fig. 1), 
one of the sub metal members (52) surrounds a part (35) of the body (10), and the other sub metal member (46) surrounds the other part of the body (the other side of 35, Fig. 4).  
Regarding claim 10, Pierce discloses a method of manufacturing a casing (10) of a pump, the method comprising: 
surrounding an integral liner (42) with sub metal members (52 and 46); and 
inserting a structure (40) where the sub metal members surround the liner in melted plastic (pg. 2 col. 1 ln. 6-16), so that the sub metal members are included in a body formed of plastic (Fig. 1).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joutaki US 20020070062 for metal imbedded in plastic.
Chien US 20130115053 for pump casing with metal imbedded in plastic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745